It is insisted in brief of counsel that there was not sufficient evidence to submit the question of the guilt or innocence of the defendant to the jury. As to this we are of the opinion that sufficient facts were testified to by the witness for the state to authorize *Page 677 
a verdict of guilt. But, whether this be so or not, there is no request for the general affirmative charge, nor is the ruling of the court invoked in any manner, so as to present the question for review. Errors complained of must appear in the record, without which they will not be considered. We find no error in the record, and the judgment is affirmed. Affirmed.